Exhibit 10.2 PRUDENTIAL SAVINGS BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) between Prudential Savings Bank, a Pennsylvania-chartered, stock-form savings bank (the “Bank” or the “Employer”), and Joseph R. Corrato (the “Executive”), is hereby amended and restated effective as of November 19, 2008. WHEREAS, the Executive is presently employed as the Executive Vice President and Chief Financial Officer of the Bank pursuant to an employment agreement between the Bank and the Executive, entered into as of March 29, 2005 (the “Prior Agreement”); WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, the Employer desires to be ensured of the Executive's continued active participation in the business of the Employer; and WHEREAS, the Executive is willing to serve the Bank on the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, the parties hereby agree as follows: 1.
